DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 3-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao et al. (US 20200111401).
Regarding claim 3, Zhao discloses (Figs. 1-8) a display device comprising: a liquid crystal display panel having pixels (section 0080); and an imaging device (section 0081) arranged on a back side of the liquid crystal display panel, wherein a main pixel of the liquid crystal display panel includes sub-pixels corresponding to different colors (R, G, B) from each other, in an imaging area (310) of the liquid crystal display panel overlapping the imaging device, one of the sub-pixels corresponds to white color (section 0083), and in an area other than the imaging area of the liquid crystal display panel, none of the sub-pixels corresponds to white color.
Regarding claim 4, Zhao discloses (Figs. 1-8) the sub-pixel corresponding to white color is replaced in a place of one of the sub-pixels corresponding to red, green or blue (Figs. 3-6).
Regarding claim 5, Zhao discloses (Figs. 1-8) the sub-pixel corresponding to white color is replaced in a place of a sub-pixel corresponding to blue color (B) (Figs. 3-6).
Regarding claim 6, Zhao discloses (Figs. 1-8) the sub-pixel corresponding to white color does not have a color filter (Figs. 3-6). 
Claims 7-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsunashima (US 20210311366).
Regarding claim 7, Tsunashima discloses (Figs. 1-14) a display device comprising: a liquid crystal display panel (PNL) having pixels; and an imaging device (1) arranged on a back side of the liquid crystal display panel, wherein a main pixel of the liquid crystal display panel contains sub-pixels corresponding to different colors from each other (section 0041), and in an imaging area of the liquid crystal display panel overlapping the imaging device, sub-pixels of the same color adjacent to each other in a row direction include pixel electrodes of different design patterns (Figs. 5, 9).
Regarding claim 8, Tsunashima discloses (Figs. 1-14) sub-pixels of the same color adjacent to each other in a column direction also include pixel electrodes of different design patterns (Figs. 5, 9). 
Regarding claim 9, Tsunashima discloses (Figs. 1-14) each of the pixel electrodes has line electrodes (BR, PBR), and each of the design patterns is a ratio of a width of a line electrode to a width between line electrodes.
Regarding claim 10, Tsunashima discloses (Figs. 1-14) a display device comprising: a liquid crystal display panel (PNL) having pixels; and an imaging device (1) arranged on a back side of the liquid crystal display panel, wherein a main pixel of the liquid crystal display panel includes sub-pixels corresponding to different colors from each other (section 0041), the liquid crystal display panel includes an imaging area (PPX) overlapping the imaging device and an area (PX) other than the imaging area, and a space between line electrodes (BR, PBR) of a pixel electrode in each of the sub-pixels located in the imaging area is wider than a space between line electrodes of a pixel electrode in each of the sub-pixels located in the area other than the imaging area.
Regarding claim 11, Tsunashima discloses (Figs. 1-14) at least two of the sub-pixels (PX, PPX) have different pixel sizes from each other.
Allowable Subject Matter
Claims 1-2 are considered allowable subject matter.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the display device of claims 1-2, in particular the limitations of an imaging device arranged on a back side of the liquid crystal display panel, wherein in an imaging area of the liquid crystal display panel overlapping the imaging device, the pixels are controlled so that black display pixels and white display pixels are alternately lined up in a row direction according to an operation of the imaging device.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the display device of claim 12, in particular the limitations of a pixel size of a sub-pixel corresponding to blue color is the largest among the sub-pixels.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jia (US 20190373166) and Li (US 20200098308).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES S CHANG/Primary Examiner, Art Unit 2871